Citation Nr: 1505725	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-27 147A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include on a secondary basis.

2.  Entitlement to a rating in excess of 60 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated in April 2010, the RO denied service connection for coronary artery disease and confirmed and continued the 30 percent evaluation in effect for asbestosis.  A May 2013  rating decision concluded there was clear and unmistakable error in that part of a December 2006 rating action that assigned a 30 percent evaluation for asbestosis, and rated  it as 60 percent disabling, effective January 31, 2006.  The file was subsequently transferred to the Roanoke, Virginia RO.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1957 to August 1960.

2.  On December 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


